t c memo united_states tax_court allen m glick petitioner v commissioner of internal revenue respondent docket no filed date burton chandler and james d masterman for petitioner barry j laterman for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner's federal_income_tax additions to tax and a penalty as follows additions to tax_year deficiency sec_6653 sec_6653 sec_6659 dollar_figure dollar_figure percent of the dollar_figure interest due on dollar_figure addition_to_tax year deficiency sec_6653 dollar_figure dollar_figure accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure the issues for decision are whether petitioner is entitled to a charitable_contribution_deduction under sec_170 a in the amount of dollar_figure million for land he transferred to the commonwealth of massachusetts the commonwealth in whether petitioner is liable for additions to tax under sec_6653 for the taxable years and whether petitioner is liable for an addition_to_tax under sec_6659 for the taxable_year and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for the taxable_year 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure 2in the notice_of_deficiency respondent also determined that petitioner is liable for additional interest in under continued findings_of_fact some of the facts have been stipulated and are so found the first and second stipulations of facts are incorporated herein by this reference petitioner resided in framingham massachusetts when he filed his petition in this case in petitioner purchased approximately acres of real_property eastleigh farm located primarily in framingham massachusetts with portions also in marlborough and southborough massachusetts in late or early barry walker and kenneth dallamora approached petitioner about the possibility of purchasing a portion of eastleigh farm for their company eastleigh development corp eastleigh development on date petitioner conveyed approximately dollar_figure acres of eastleigh farm to eastleigh development on date petitioner also conveyed approximately acres of eastleigh farm to eastleigh development eastleigh development subdivided the parcels and built and sold homes on this property on date in connection with the transfer of the two small parcels petitioner and eastleigh development entered into an agreement whereby eastleigh development was to install a sewer pipeline the eastleigh sewer line from its nearby continued sec_6621 for a substantial_underpayment attributable to a tax-motivated transaction development to a location directly in front of eastleigh farm the eastleigh sewer line is an 8-inch gravity trunk line which is part of the sewer system for the town of framingham the eastleigh sewer line connects to the angelica pumping station which was also built by eastleigh development during the development of the two smaller parcels eastleigh development extended the eastleigh sewer line to edmands road in contemplation of a future purchase and development of the remaining eastleigh farm in eastleigh development made an initial offer to purchase all petitioner's remaining property approximately acres for dollar_figure million plus percent of the profit from the development of that property eastleigh development had an agreement with framingham trust co to finance the purchase and development of this deal petitioner declined this initial offer in the fall of the commonwealth approached petitioner concerning a possible acquisition by the commonwealth of approximately dollar_figure acres of eastleigh farm the property with the exception of underground natural_gas lines this portion of eastleigh farm was unimproved rolling terrain with a combination of woodlands open fields wetlands and a pond gilbert bliss director of the division of forests and parks in the commonwealth's department of environmental management informed petitioner that the commonwealth was concerned about losing land to developers and that it had a program underway to enlarge the state park system in eastleigh development offered to purchase the same parcel of eastleigh farm being considered by the commonwealth the property in issue although this second offer by eastleigh development was for less land than its first offer the terms of the offer were identical to the previous offer dollar_figure million plus percent of the profit from the development of the property petitioner declined eastleigh development's second offer as well on date petitioner granted the commonwealth an option to buy the property petitioner hired ronald b handverger of handverger associates of framingham massachusetts to appraise the property on date mr handverger appraised the property at dollar_figure million on date petitioner conveyed the property to the commonwealth the consideration set forth in the deed for the property was dollar_figure million in addition the commonwealth granted petitioner a special use permit allowing him to harvest hay on a 5-acre portion of the property for years on his federal_income_tax return petitioner valued the property at dollar_figure million reporting a long-term_capital_gain of dollar_figure on the sale portion of the transfer and a charitable_contribution of dollar_figure million reflecting the bargain portion of the 3the commonwealth desired to purchase the property and add it to the adjacent callahan state park transfer petitioner claimed a charitable deduction with respect to the bargain sale of the property on his income_tax return with a carryover of the remaining amount on his and income_tax returns respondent disallowed the entire charitable deduction claimed on petitioner's income_tax return and subsequent carryover years opinion the primary issue for decision is the fair_market_value of the transferred property for purposes of determining the proper amount of petitioner's charitable_contribution deductions petitioner bears the burden of proving that the fair_market_value of the transferred property exceeds the value determined by respondent in her notice_of_deficiency rule a 290_us_111 88_tc_38 44_tc_801 sec_170 allows an individual to deduct charitable_contributions subject_to certain percentage limitations with a carryover of any excess_contributions see sec_170 d if a charitable_contribution is made in property other than money the amount of the taxpayer's contribution is the fair_market_value of the property at the time of the contribution sec_1_170a-1 income_tax regs a taxpayer who makes a bargain_sale_to_charity of long-term_capital_gain property is typically entitled to a charitable_contribution_deduction equal to the difference between the fair_market_value of the property and the amount_realized from the sale sec_170 86_tc_243 67_tc_681 39_tc_665 sec_1_170a-1 income_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts the parties have stipulated that charitable_contributions to the commonwealth qualify for a charitable_contribution_deduction pursuant to sec_170 respondent further concedes that petitioner intended to make a gift to the commonwealth of any excess value of the property over the selling_price however it is respondent's position that dollar_figure million together with the special use permit properly reflects the fair_market_value of the property and therefore petitioner is not entitled to the charitable deductions claimed the fair_market_value of donated property as of a given date is a question of fact to be determined from the entire record 87_tc_892 79_tc_714 affd 731_f2d_1417 9th cir fair_market_value reflects the highest_and_best_use of the property on the date of valuation 87_tc_389 the highest_and_best_use of property is the realistic objective potential use to which the property can be put the determination of fair_market_value is not dependent upon whether the property is actually being put to its highest_and_best_use here the parties agree that the highest_and_best_use for the property is as an exclusive residential subdivision petitioner's experts in this case the parties have relied extensively on the testimony of expert witnesses to support their respective views on the fair_market_value petitioner has submitted the reports of three appraisers ronald b handverger martin c segel and kenneth g dallamora each of these experts stated that the fair_market_value of the property was in excess of dollar_figure million in date mr handverger has been actively engaged in the real_estate profession for over years he is a certified general real_estate appraiser in the commonwealth and the owner of handverger associates which is an appraisal consulting firm in the town of framingham mr handverger prepared the original appraisal report on the property which petitioner used in determining the value of the property for his federal_income_tax return mr handverger also prepared a revised report prior to trial at the outset we note that respondent raised the issue of mr handverger's censure by the society of real_estate appraisers the society in for violation of several sections of the standards of professional practice and conduct of that organization the specific circumstances of mr handverger's censure are not evident mr handverger is still a licensed appraiser and a member of the society of real_estate appraisers therefore we will recognize him as an expert witness mr handverger valued the property at dollar_figure million as of date mr segel is also a certified general real_estate appraiser in the commonwealth of massachusetts he has been in the appraisal business since and has experience appraising property requiring the approval of a subdivision plan construction of roads and unusual site conditions in his report mr segel stated that the property's fair_market_value immediately prior to date was dollar_figure 4in particular sec_5 of the society's standards of professional practice and conduct requires that each member render properly developed unbiased and objective value opinions and render properly developed unbiased and objective analyses 5mr handverger's original appraisal report dated date as well as his updated report dated date both state that the property had a fair_market_value of dollar_figure million as of date 6mr segel testified that he valued the property on date because petitioner signed the deed on this date and he continued mr dallamora is a registered appraiser in the commonwealth his experience in real_estate sales and in particular real_estate development in this particular location is superior to that of all other experts in this case mr dallamora is the president of both dallamora realtors inc and dallamora brothers construction a residential land development and construction company in framingham massachusetts mr dallamora's construction company was responsible for obtaining approval developing sites and constructing over single- family homes and condominium units throughout massachusetts mr dallamora stated that the property had a fair_market_value of dollar_figure million in each of petitioner's experts relied upon a subdivision plan drafted by joseph r sullivan of maccarthy sullivan engineering in framingham massachusetts mr sullivan is an engineer and a registered professional surveyor who has prepared subdivision plans for approximately residential subdivisions many in the town of framingham mr sullivan prepared an initial subdivision plan for the property at the request of eastleigh development this initial plan paid for by eastleigh development in contemplation of a future purchase of continued assumed this was the date of transfer however the parties have stipulated that the property was transferred on date the property contained lots mr sullivan subsequently revised his initial plan and testified that the property could be subdivided into house lots all petitioner's experts relied on this final version of the subdivision plan respondent's experts respondent presented the valuation opinion of jonathan h avery a certified general real_estate appraiser in the commonwealth mr avery submitted a report dated date which valued the property at dollar_figure million as of date on date mr avery updated his report to reflect changes made to the subdivision plan that he originally relied upon as a result of these changes mr avery increased his estimate of the property's fair_market_value from dollar_figure million to dollar_figure million warren f flint jr prepared both subdivision plans that mr avery relied upon mr flint is the president and owner of matlock associates a land planning and design firm in lincoln center massachusetts although mr flint has had some formal training in drafting subdivision plans and is also a registered landscape architect in the commonwealth he is not qualified to approve plans in the town of framingham and has never submitted a subdivision plan to the framingham planning board 7mr handverger's first valuation report was based on the initial subdivision plan prepared by mr sullivan in addition to the subdivision plans mr flint prepared a detailed report analyzing the development potential of the property mr flint's report includes an extensive soil analysis of the property as well as a summary of discussions with framingham town officials and consultants regarding the development of the property's sewer system mr flint's revised subdivision plan shows that the property could be subdivided into house lots before turning to an analysis of the divergent expert opinions we note that as the trier of fact the court must weigh the evidence presented by the experts in light of their demonstrated qualifications in addition to all other credible_evidence 480_f2d_171 9th cir affg 54_tc_493 however we are not bound by the opinion of any expert witness when that opinion is contrary to our judgment 227_f2d_753 6th cir affg tcmemo_1954_139 84_tc_722 rather we may accept or reject expert testimony as we find appropriate in our best judgment 304_us_282 102_tc_149 moreover even if we accept the general methodology of an expert witness we may reject that 8mr flint's original subdivision plan contained only house lots expert's ultimate conclusion if unsupported by the record 819_f2d_1315 5th cir affg tcmemo_1985_267 valuation methodology the parties presented two alternative methods of valuing the property the comparable sales_method csm and the subdivision development method sdm the csm involves gathering information on sales of property similar to the subject property then making adjustments for various differences between the comparables and the property being appraised 88_tc_1197 ndollar_figure the sdm determines the value of undeveloped land by treating the land as if it were subdivided developed and sold from the proceeds of sale development costs are then subtracted finally the expected net_proceeds are discounted over the estimated period required for market absorption of the developed lots in order to determine the amount a developer would pay for the undeveloped property ie the property's fair_market_value branch v commissioner tcmemo_1987_321 in his report mr avery used both methods to value the property relying primarily on the sdm although he used the csm for support mr avery admitted that none of the parcels analyzed had the locational or physical attributes of the subject property as a result of these differences mr avery made significant adjustments to each of the parcels used as comparables the sdm was also the principal method applied by petitioner's experts based on the lack of true comparable sales in the area and both parties' primary reliance on the sdm we too rely primarily on the sdm in determining the value of the property fair_market_value under the subdivision development method although all the experts used the sdm in determining the fair_market_value of the property each used slightly different factors and values in his analysis of the four experts mr avery presented the most comprehensive sdm in terms of the number of pertinent factors considered therefore we find his methodology appropriate as a general framework for our determination of the value of the property many of the factors that make up the subdivision development analysis are determined by the individual expert's knowledge experience and judgment as a result many of the values assigned to these factors differ from expert to expert the 9however the value differences among the expert reports for inflation rate discount rate and most of the development expenses are slight based on all the evidence presented we determine the following values for these factors inflation rate equal sec_12 percent per year discount rate equal sec_11 percent per year marketing expenses equal percent of total sales real_estate_taxes equal dollar_figure per lot legal expenses closing costs equal dollar_figure per lot engineering costs equal dollar_figure per lot and developer's overhead and profit continued significant differences between petitioner's experts and respondent's experts can be found in the following four factors the number of lots into which the property could have been divided the selling_price of the developed lots the time required to sell the developed lots and the development expenses relating to sewage improvement and road construction we will attempt to reconcile these differences in the experts' subdivision development analyses in reaching our determination as to the fair_market_value of the property in addition we will determine what if any value should be allocated to the special use permit we begin our determination by recognizing local conditions that would affect the real_estate market at the time of the transfer both parties agree that and were extremely prosperous times in the eastern massachusetts real_estate market as prices for homes and lots reached record highs developers in the area aggressively sought land on which to create residential subdivisions moreover during this time there was full employment interest rates were low and substantial amounts of money were available for real_estate loans although the real_estate surge did not continue at this volatile pace it is important to reflect the conditions existing at the time in a proper valuation of the property eg aggressive lot pricing a continued equal sec_15 percent healthy annual appreciation rate and an aggressive sellout or absorption of the project number of lots the first value difference that must be reconciled is the determination of the number of lots into which the property could have been developed while both mr flint and mr sullivan were qualified as expert witnesses we find that mr sullivan's local experience and hands-on knowledge with respect to the development of property more persuasive therefore we give greater weight to mr sullivan's subdivision plan which obtains the maximum benefit of the available land however mr sullivan's plan employs an access road over a portion of land retained by petitioner without an easement for this road several of the lots would be inaccessible the record indicates that petitioner did not deed such access in his conveyance of the property to the commonwealthdollar_figure petitioner testified that he would have transferred such an easement if he had been requested to do so nevertheless respondent argues that if the property is appraised assuming access could be acquired then there should be a 10although petitioner did not grant the commonwealth an easement for automobile traffic as required in mr sullivan's plan he did grant an easement over a different portion of his remaining property to access the property for pedestrian and bicycle traffic deduction from the value of the property for the cost of such an acquisitiondollar_figure rather than delve into a separate valuation of a hypothetical access easement upon which no evidence was presented we will value the property based on what was actually transferred mr sullivan testified that although the layout of the subdivision would have to be adjusted if access was not available the total number of lots on his plan would not necessarily change after examining the sullivan plan we find that by extending an existing road as drawn on the plan and connecting it to the opposite end of the road requiring the access easement the need for access over petitioner's remaining property would be eliminated this change will allow access to the lots in this section of the property and result in a loss of at most two lots on the sullivan plan therefore we find that the property could be subdivided into at least house lots price per lot the experts in this case each employed a different method in estimating the price that each of these subdivided lots would sell for mr avery divided the property into five different categories based on location and other amenities such as view utilizing comparable sales data for lots sold in the area and 11respondent made no effort to value such an access easement adjusting for differences between the lots on the property and those of the comparables mr avery assigned a value to each of his lot categoriesdollar_figure petitioner's experts however did not categorize the property in the same manner mr segel and mr handverger both used an average price for all of the lots estimating that the lots would sell for dollar_figure on the average their estimates are based on comparable sales data which utilized lot sales from various subdivisions in framingham southborough and marlborough and relied primarily on sales data from framingham mr dallamora on the other hand categorized the lots based upon their location relying on his real_estate sales experience in the area mr dallamora estimated that the sale price of lots in framingham and southborough would be dollar_figure and the price of lots in marlborough would be dollar_figure respondent contends that petitioner's use of an average price per lot does not account for the differing attributes of the various lots and thus mr avery's categorization method yields a more accurate estimate of value however due to the large number of lots even mr avery's five categories could not 12these are the lot categories and prices mr avery estimated for the property standard marlborough standard framingham marlborough pond framingham pond framingham oversize lots dollar_figure big_number big_number big_number big_number possibly reflect the various attributes of each of the lots therefore for purposes of this valuation we determine that the use of an average estimate for the price per lot is appropriate further we do not assume that every lot would sell for this average price but rather that the lots would sell for a range of prices and the use of an average selling_price within that range is appropriate for valuing the property as a whole using mr avery's lot price estimates the average selling_price of a developed lot on the property would be dollar_figure mr dallamora's estimates produced an average lot price of dollar_figure for the entire propertydollar_figure messrs segel and handverger both estimated that the average price per lot would be dollar_figure based on the comparable sales data submitted for individual lots 13calculation of mr avery's average lot sale price standard marlborough x dollar_figure dollar_figure standard framingham x big_number big_number marlborough pond x big_number big_number framingham pond x big_number big_number framingham oversize lots x big_number big_number dollar_figure dollar_figure dollar_figure 14calculation of mr dallamora's average lot sale price framingham marlborough southborough x dollar_figure dollar_figure x big_number big_number x big_number big_number dollar_figure dollar_figure dollar_figure the expert reports and mr dallamora's extensive experience in real_estate sales we conclude that the individual developed lots would sell for an average price of dollar_figure time required to sell the lots the length of time required to sell all the lots on the property is a factor of both market conditions and the amount of time required to receive the necessary approval of the development permits from the various municipalities both petitioner and respondent estimated that this approval process for the development of the property would take months to year however the parties disagree as to when this period of time would begin to run mr handverger testified that the approval period would have begun during the purchase and sale agreement phase which was prior to the final purchase date petitioner's experts reason that a typical buyer for a parcel of land such as the property here would conduct the approval process during this time or in the alternative the buyer would enter into an agreement whereby the purchase of the property would be subject_to the required approval process respondent's expert mr avery on the other hand used a 1-year period in his valuation which began on the actual transfer date of the property to the commonwealth the application of any valuation method involves the use of certain hypotheticals in the sdm the property is developed into a hypothetical residential subdivision in order to determine what an informed buyer would pay for the parcel of land it is thus reasonable to consider what a hypothetical buyer would have done under these circumstances in the present case the commonwealth entered into an option to buy agreement with petitioner for the property on date approximately months before the closing date therefore we will assume that a hypothetical buyer would have begun the approval process on this date leaving an approval period of at most months following the transfer date the evidence further demonstrates that the property would be developed and sold in phases over a period of years a hypothetical buyer would not have to build all the roads and obtain all the permits for the entire subdivision before selling the first lot rather the buyer could develop and sell the lots in stages obtaining approval for portions of the development at appropriate times and then selling the approved lots to builders thereby eliminating any delay for the approval process we do not deem it necessary therefore to factor any additional time for the approval of the necessary permits into our determination the other element of the selling period involves the length of time it takes for the developed lots to be absorbed by the existing market mr handverger estimated that the absorption rate for this property would be anywhere from years messrs segel and dallamora estimated that years would be sufficient to sell the developed property given the desirability of the area and the market conditions existing at that time furthermore mr dallamora believed that it would be relatively easy to sell the lots in bulk to home builders rather than to individual home buyers mr avery however believed that the market in the area was shallow for high-priced homes at the time of transfer and thus estimated a 5-year absorption period in light of all the evidence presented we consider mr avery's appraisal unduly pessimistic with respect to the absorption period given the booming real_estate market and the premium location of the property and assuming bulk sales of the lots to builders we find a 3-year absorption period more realistic development costs a sewer improvements the parties differ significantly over the estimated expense of the sewer system necessary for the development of the property the experts all agreed that the lots in marlborough would be serviced by septic systems on the individual lots while the framingham and southborough lots would be tied into the framingham sewer system exactly how this would be accomplished is the subject of dispute petitioner contends that the lots in framingham and southborough could be connected to the framingham sewer system via the 8-inch sewer line installed by eastleigh development near the property line at edmands road in order to handle the additional sewage mr dallamora anticipated that the only expense would involve the upgrading of the angelica pumping station at a cost of approximately dollar_figure to dollar_figure these are the sole considerations with respect to sewer improvements found in petitioner's valuation of the propertydollar_figure however mr flint stated that based on information obtained from benjamin b bugbee of haley and ward inc sewer consultants to the town of framingham and robert angelo framingham's sewer superintendent there was not sufficient capacity in date to tie the subdivision into the framingham sewer system at the edmands road location and significant improvements would have had to be made these improvements would have involved the installation of a pump lift station on the subdivision in order to move waste materials from the subdivision into the system furthermore a forced main sewer line would have had to be extended big_number feet eastward from the location of the property the total cost for the 15in valuing the property petitioner's experts all assumed that the property could be connected to the framingham sewer system at the edmands road location construction of both these sewer system improvements would be dollar_figure in light of the conflicting evidence presented regarding this factor we conclude that a prudent investor would consider the uncertainty of this expense and include the potential cost of extending and upgrading the sewer system into any valuation of the property therefore we determine that dollar_figure must be allocated to the construction of the sewer system for the property b road costs mr dallamora presented the most persuasive evidence on road costs in his valuation mr dallamora contacted two local contractors james e hanscom16 and paul j fantoni and requested bids on the anticipated road construction costs messrs hanscom and fantoni have extensive experience in the construction of roadways in the area based upon the bids received from these contractors mr dallamora estimated that the 16mr hanscom was the director of public works for the town of framingham from to and has over years of roadway and site construction experience 17mr fantoni was the owner of fantoni co a construction company specializing in the construction of underground utilities and bridge building for over years mr fantoni holds a bachelor of science degree in civil engineering cost to build the roads in the subdivision would total dollar_figure mr dallamora's road construction expense also included dollar_figure for the removal of ledge an expense item separately_stated in mr avery's reportdollar_figure relying upon mr flint's analysis of the composition of the soil on the property mr avery estimated that a separate expense of dollar_figure should have been allocated for the removal of ledgedollar_figure we find mr avery's estimate concerning this additional construction cost persuasive thus mr dallamora's estimate for ledge removal must be increased to reflect this expense properly based upon all the evidence presented we conclude that the cost to build the roads on the property including the cost of removing ledge would total dollar_figure 18mr handverger estimated that road construction would cost dollar_figure similarly mr segel estimated that the expense would total dollar_figure 19mr avery stated that ledge is the 'enemy' of a site developer as it adds to development cost and makes road and building placement more challenging 20mr avery's road construction estimate without the ledge removal expense was dollar_figure 21we calculate the road cost as follows mr dallamora's estimate dollar_figure plus an additional_amount for ledge removal dollar_figure - big_number big_number big_number or dollar_figure we further determine that this amount would be incurred in two phases percent in the first_phase and the remaining continued special use permit in conjunction with the transfer of the property petitioner received a special use permit from the commonwealth that allowed him to continue to grow and harvest hay on a 5-acre portion of the property as a result respondent contends that the fair_market_value of the property should be diminished by the value of the special use permit in order to reflect accurately the value of what was transferred rather than present evidence that would demonstrate the value of the special use permit respondent appears to argue that the value of the special use permit is the difference between the value of the property and the cash received from the commonwealth for instance even though respondent's own expert increased his valuation of the property from dollar_figure million to dollar_figure million respondent still does not concede that petitioner is entitled to any charitable deduction the evidence presented by petitioner however suggests that the special use permit had little or no value indeed petitioner testified that it cost him more to grow and harvest the hay on this land than the hay was actually worth in addition the commonwealth had the power to terminate the special use permit at any time and for any reason we find that the continued percent in the second_phase special use permit will have no effect on the valuation of the property based upon an analysis of all the valuation evidence introduced through both testimony and documentation and giving due consideration to the credibility of the witnesses at trial we determine that the fair_market_value of the property at the time of the contribution was dollar_figure additions to tax penalties and interest sec_6653 and sec_6662 additions and penalty for negligence or intentional_disregard_of_rules_and_regulations respondent also determined that petitioner was liable for additions to tax and a penalty for negligence or intentional disregard of rules or regulations under sec_6653 equal to percent of the respective underpayments for and and under sec_6662 equal to percent of a portion of the underpayment for respondent determined that the 20-percent addition under sec_6662 should apply with respect to the entire underpayment for respondent further determined that petitioner was liable for an addition_to_tax 22our determination is also supported by the previous offer made by eastleigh development to purchase the property for dollar_figure million plus percent of the profit from the development of the property see the appendix for calculation of our valuation determination under sec_6653 for under sec_6653 an addition_to_tax equal to percent of the interest payable under sec_6601 is imposed with respect to the portion of the underpayment attributable to negligence respondent determined that the entire underpayment resulting from petitioner's improper deduction was attributable to negligence on petitioner's part negligence has been defined as the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 respondent's determinations are presumed correct and petitioner bears the burden of proving otherwise rule a 79_tc_846 however reasonable reliance upon expert opinion asserted in good_faith can shield a taxpayer from sec_6653 additions 469_us_241 857_f2d_1383 9th cir affg tcmemo_1987_217 we find that petitioner reasonably relied upon the expert opinion of mr handverger when claiming the charitable deduction in issue and therefore he is not liable for additions or an accuracy-related_penalty mr handverger was and remains a licensed real_estate appraiser in the commonwealth his valuation report on the property is detailed and complete in addition petitioner previously received a bona_fide offer to purchase the property for dollar_figure million plus percent of the development profits this offer is reasonably close to mr handverger's appraisal of the property and the figure used by petitioner on his income_tax return sec_6659 valuation_overstatement addition_to_tax respondent also determined that petitioner was liable for a sec_6659 addition_to_tax for a valuation_overstatement a valuation_overstatement exists if the value of any property or the adjusted_basis of any property claimed on a return exceed sec_150 percent of the amount determined to be the correct amount sec_6659 with respect to charitable_deduction_property the amount of the addition_to_tax is equal to percent of the underpayment sec_6659 on his return petitioner claimed that the fair_market_value of the property was dollar_figure million we have determined that the property's fair_market_value was actually dollar_figure therefore petitioner did not overstate the fair_market_value of the property by percent dollar_figure x dollar_figure and he is not liable for the overvaluation addition_to_tax increased interest respondent also determined that petitioner was liable for additional interest pursuant to sec_6621 sec_6621 provides for an interest rate of percent of the adjusted rate established under sec_6621 if there is a substantial_underpayment an underpayment in excess of dollar_figure in a taxable_year attributable to or more tax_motivated_transactions respondent argues that petitioner's deduction was a tax-motivated transaction because it involved a valuation_overstatement within the meaning of sec_6659 sec_6621 because we do not find any valuation_overstatement within the meaning of sec_6659 the increased interest under sec_6621 does not apply decision will be entered under rule appendix i n c o m e n u m b e r o f l o t s s o l d gross_proceeds from lot sales expenses c o s t t o c o m p l e t e r o a d s s e w e r l i f t p u m p s t a t i o n c o s t r e a l e s t a t e t a x e s p e r l o t l e g a l e x p e n s e s c l o s i n g c o s t s p e r l o t e n g i n e e r i n g p e r l o t m a r k e t i n g total expenses d e v e l o p m e n t p r o c e e d s d e v e l o p e r ' s o v e r h e a d a n d p r o f i t n e t d e v e l o p m e n t p r o c e e d s p r e s e n t w o r t h o f n e t p r o c e e d s rounded total est i m a t e d r e t a i l p r i c e_p e r i o d p e r i o d p e r i o d t o t a l s a p p r e c i a t i o n r a t e dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure note in period no adjustments are made for appreciation or discount value these two factors nearly cancel each other out and it is difficult to determine precisely when in this period sales would occur or income would be received
